DETAILED ACTION
Claim Status
Claims 1-16 are pending in the application.
Applicant’s amendment to claim 14 overcomes the 112(b) rejection.
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10,817,585 has been received and approved by the office on 09/22/2021.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Shukla (US 20090281989 A1) teaches optimizing webpage content by micro-bucket testing user contributions/changes for customization. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.
Kyaw (US 20140164401 A1) teaches to provide recommendations or personalized content to users of client devices based on user data stored in a database. For example, database may store data including past history data, social network data, content, and user profile data. Past history data may include details regarding a user's past browsing history or preferences, such as web sites visited, articles read, etc.

The prior art of record fail to explicitly teach or disclose “a content optimizing system to provide an optimized version of the requested page at least in part by determining dynamically an optimized content element that includes a client-side executable code and content for the page based at least in part on a user attribute associated with the request, extracting the client-side executable code from the optimized content element, including the extracted client-side executable code at an optimized location within the optimized version of the page, and integrating the content into the optimized version of the page.” Therefore, the prior art of record, taken alone or in combination, fail to teach each and every limitation of the claims 1, 15 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455